DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (Chem. Commun., 2008).
The claims are drawn to a process for preparing an alpha, beta-unsaturated aldehyde by oxidation of the corresponding alcohol in the presence of a catalyst and in a liquid phase, wherein the liquid phase contains at least 25 wt% water, the oxidant is oxygen, and the catalyst comprises a catalytically active metal on a support material.
Ng et al teach the aerobic oxidation of alcohols in water, using a carbon-supported platinum catalyst.  The reference specifically teaches the oxidation of cinnamyl alcohol to produce cinnamyl aldehyde (an alpha, beta-unsaturated aldehyde), wherein the reaction is carried out in water, under an oxygen atmosphere, at a temperature of 60° C (Table 2).
Ng et al do not expressly teach the amount of water as recited in the instant claims, i.e. at least 25 wt%, or at least 50 wt%; does not teach alumina supports; and does not teach the alcohol starting material as per dependent claims recited specific substituents.  
However, since the reference teaches that the oxidation reaction is conducted in a liquid phase comprising water, absent evidence to the contrary, and given the reaction conditions taught in Table 2, a person having ordinary skill in the art could reasonably conclude that the liquid phase comprises at least 25 wt% water, as water is the only solvent used.  Regarding the support material, the reference teaches the use of a carbon support; however, one of ordinary skill in the art would recognize that inert support materials, specifically for noble metals such as platinum, include carbonaceous supports, as well as oxidic supports such a silica, titania, zirconia, alumina, etc.  It therefore would have been obvious to such as person that the carbon support taught by Ng et al may have been substituted with another inert material, such as alumina.
Finally, while the reference doesn’t teach the same starting material as recited in dependent claims of the present invention, a person having ordinary skill in the art would have reasonably expected the oxidation reaction taught by Ng et al to convert various alcohol substrates to the corresponding carbonyl compound.  As such, the instant claims are obvious over Ng et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622